       Case: 1:19-cv-04722 Document #: 1 Filed: 07/12/19 Page 1 of 6 PageID #:1




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


VERNITA MIRACLE-POND and
SAMANTHA PARAF, individually and
on behalf of all others similarly situated,              Civil Action No. 1:19-cv-4722

               Plaintiffs,

               v.

SHUTTERFLY, INC.,

               Defendant.


              DEFENDANT SHUTTERFLY INC.’S NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that Defendant Shutterfly, Inc. (“Shutterfly”), by and through

its undersigned counsel, removes the above-captioned action from the Circuit Court of Cook

County, Illinois, to the United States District Court for the Northern District of Illinois, Eastern

Division, pursuant to 28 U.S.C. § 1441(a), 1446, and 1453, on the ground that federal

jurisdiction exists under the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d)(2)(A).

I.     BACKGROUND

       1.      On June 11, 2019, plaintiffs Vernita Miracle-Pond and Samantha Paraf,

individually and on behalf of all others similarly situated, filed this action, captioned Miracle-

Pond, et al. v. Shutterfly, Inc., in the Circuit Court of Cook County, Illinois, and the case was

docketed at 2019-CH-07050. A true and correct copy of plaintiffs’ complaint and summons are

attached hereto as Exhibits 1 and 2, respectively.

       2.      Counsel for Shutterfly executed and returned a Notice and Acknowledgement of

Receipt of the Summons and Complaint pursuant to 735 ILCS 5/2-213 on July 12, 2019, a true

and correct copy of which is attached hereto as Exhibit 3.
      Case: 1:19-cv-04722 Document #: 1 Filed: 07/12/19 Page 2 of 6 PageID #:1




       3.      Plaintiffs allege that they “brings [sic] this action for damages and other legal and

equitable remedies resulting from the illegal actions of Shutterfly in collecting, storing, and using

Plaintiffs’ and other similarly situated individuals’ biometric identifiers and biometric

information . . . without informed written consent.” Ex. 1 at ¶ 1. The sole cause of action

alleged in the complaint is for alleged violations of the Illinois Biometric Information Privacy

Act (“BIPA”).     Id. at ¶¶ 39-50.    Among other purported violations, plaintiffs allege that

Shutterfly failed “to store and protect from disclosure the biometric identifiers and biometric

information of Plaintiffs and class members by failing to exercise a reasonable standard of care

within Shutterfly’s industry, and in a manner at least as protective as the manner in which the

business stores, transmits, and protects other confidential and sensitive information.” Id. at ¶ 47.

Plaintiffs also allege “[u]pon information and belief” that “Shutterfly is selling, leasing, trading,

or otherwise profiting from Plaintiffs’ and Class members’ biometric identifiers and/or biometric

information.” Id. at ¶ 48.

       4.      Plaintiffs seek relief on behalf of a purported class of “[a]ll Illinois citizens who

had their biometric identifiers, including scans of face geometry and related biometric

information, collected, captured, received, or otherwise obtained by Shutterfly from photographs

uploaded to Shutterfly within the state of Illinois.’” Ex. 1 at ¶ 34. Plaintiffs allege that the

number of persons within the putative class “is substantial, believed to amount to thousands or

even millions of persons.” Id. at ¶ 35.

       5.      The complaint seeks certification of the putative class, declaratory relief, statutory

damages of $5,000 for any intentional and reckless violation of BIPA and $1,000 for any

negligent violation of BIPA, injunctive and other equitable relief, reasonable litigation expenses

and attorneys’ fees, and pre- and post-judgment interest. Ex. 1 at Prayer for Relief; ¶ 50.



                                                 2
       Case: 1:19-cv-04722 Document #: 1 Filed: 07/12/19 Page 3 of 6 PageID #:1




        6.         Shutterfly has not yet filed an answer or responsive pleading to the complaint.

II.     JURISDICTIONAL REQUIREMENTS SATISFIED

        7.         CAFA sets forth three requirements to invoke federal jurisdiction: (1) a class

action comprised of 100 or more members, (2) in which any member of a class of plaintiffs is a

citizen of a state different from any defendant, and (3) in which the amount in controversy

exceeds $5,000,000. 28 U.S.C. § 1332(d)(2), (d)(5). All three requirements are satisfied here.

        A.         This Case Is A Putative Class Action Comprised Of At Least 100 Members

        8.         The action is a “class action” as defined in 28 U.S.C. § 1332(A)(1)(B) and, as

noted above, plaintiffs allege that the members of the putative class “amount to thousands or

even millions of persons.” Ex. 1 at ¶ 35.

        B.         Minimal Diversity Exists Pursuant To 28 U.S.C. § 1332(d)(2)(A)

        9.         Shutterfly is a Delaware corporation with its headquarters and principal executive

offices at 2800 Bridge Parkway, Redwood City, California. Ex. 1 at ¶ 9. For purposes of

diversity jurisdiction, Shutterfly is a citizen of Delaware and California. 28 U.S.C. § 1332(c)(1).

        10.        Plaintiffs allege that they and the putative class members are Illinois citizens. Ex.

1 at ¶¶ 7-8, 34.

        11.        Based on the foregoing, minimal diversity exists because at least one member of

the putative class is a citizen of a different state than Shutterfly. See 28 U.S.C. § 1332(d)(2)(A).

        C.         The Amount In Controversy Exceeds $5,000,000

        12.        Under CAFA, the claims of the individual class members are aggregated to

determine whether the amount in controversy exceeds the required “sum or value of $5,000,000,

exclusive of interest and costs.” 28 U.S.C. § 1332(d)(2), (d)(6). A party removing under CAFA

need only establish that the amount in controversy exceeds the jurisdictional minimum by a



                                                     3
       Case: 1:19-cv-04722 Document #: 1 Filed: 07/12/19 Page 4 of 6 PageID #:1




preponderance of the evidence. See Roppo v. Travelers Commercial Ins. Co., 869 F.3d 568, 579

(7th Cir. 2017). The question is not whether damages will be greater than $5 million, but only

whether “a fact-finder might conceivably lawfully award” damages greater than $5 million. Id. at

583 (emphasis in original). The removing party’s burden is a mere “pleading requirement, not a

demand for proof.” Blomberg v. Serv. Corp. Int’l, 639 F.3d 761, 763 (7th Cir. 2011).

       13.     While Shutterfly denies the claims alleged in plaintiffs’ complaint and further

denies that plaintiffs, or any putative class member, are entitled to any monetary or other relief,

on a classwide basis or otherwise, the amount in controversy here satisfies the jurisdictional

threshold. Plaintiffs seek statutory damages of up to $5,000 per violation from Shutterfly for

each putative class member (see Ex. 1 ¶ 50), and allege that there are “thousands or even

millions of persons” in the class. Id. at ¶ 35. Multiplying $5,000 for each putative class member

by just two “thousand[]” putative class members (the bare minimum putative class size alleged

based on plaintiffs’ allegation that there are “thousands” of class members) yields an amount in

controversy of $10 million—well in excess of $5 million. And, of course, if the putative class

size is even larger, as plaintiffs’ allegation that there may be “millions of persons” in the putative

class indicates, the amount in controversy would exceed the $5 million CAFA threshold many

times over.

       14.     Thus, Shutterfly has made a showing that, if plaintiffs prevail, recovery in this

action “might conceivably” exceed the mandatory minimum threshold for jurisdiction under

CAFA. Roppo, 869 F.3d 583.

       15.     Because this is (1) a putative class action comprised of 100 or more members, (2)

in which any member of the putative class is a citizen of a state different from the defendant’s

state of citizenship, and (3) the aggregate amount of damages sought is in excess of $5 million,



                                                  4
       Case: 1:19-cv-04722 Document #: 1 Filed: 07/12/19 Page 5 of 6 PageID #:1




this case falls within the subject matter jurisdiction of this Court pursuant to 28 U.S.C. § 1332

and is therefore removable pursuant to 28 U.S.C. § 1441.

III.   OTHER STATUTORY REQUIREMENTS FOR REMOVAL ARE SATISFIED

       16.     Plaintiffs filed this action in the Circuit Court of Cook County, Illinois. Venue is

proper in the United States District Court for the Northern District of Illinois, Eastern Division,

because it is the “district and division embracing the place where such action is pending.” 28

U.S.C. § 1441(a).

       17.     No previous application has been made for the relief requested herein.

       18.     As required by 28 U.S.C. § 1446(a), copies of all process and pleadings served

upon Shutterfly are attached as exhibits hereto.

       19.     This notice of removal is timely pursuant to 28 U.S.C. § 1446(b)(1).

       20.     As required by 28 U.S.C. § 1446(d), Shutterfly will promptly file a copy of this

Notice of Removal with the Circuit Court of Cook County, Illinois, County Department,

Chancery Division and serve copies of the same on all parties to this action.

       WHEREFORE, Shutterfly respectfully removes this action from the Circuit Court of

Cook County, Illinois, docketed at 2019-CH-07050, to this Court.




                                                   5
     Case: 1:19-cv-04722 Document #: 1 Filed: 07/12/19 Page 6 of 6 PageID #:1




DATED: July 12, 2019                 Respectfully submitted,

                                     By: _/s/ Matthew D. Provance

                                     MAYER BROWN LLP
                                     Lauren R. Goldman
                                     Michael Rayfield*
                                     1221 Avenue of the Americas
                                     New York, NY 10020
                                     Telephone: (212) 506-2647
                                     lrgoldman@mayerbrown.com
                                     mrayfield@mayerbrown.com

                                     John Nadolenco*
                                     350 South Grand Avenue
                                     25th Floor
                                     Los Angeles, CA 90071
                                     Telephone: (213) 229-9500
                                     jnadolenco@mayerbrown.com

                                     Matthew D. Provance
                                     71 S. Wacker Drive
                                     Chicago, IL 60606
                                     mprovance@mayerbrown.com
                                     Telephone: (312) 782-0600

                                     Attorneys for Defendant Shutterfly, Inc.
                                     *pro hac vice application to be filed




                                        6
